DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 10/21/2020.  Claims 1-12 are pending in this application.  Claims 1 and 12 are independent.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
The drawings received on 10/21/2020 have been accepted by the examiner.



Information Disclosure Statement
Acknowledgment is made of applicant's Information Disclosure Statement (IDS) Form PTO-1449, filed on 10/21/2020.  The information disclosed therein was considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7, 10 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Apalkov et al. (US. 2009/0129441), hereinafter ‘Apalkov’.

The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 


Regarding claim 1, Apalkov discloses a race track magnetic memory device comprising: a magnetic fine wire having a plurality of magnetic domains (abstract), the magnetic fine wire (Fig. 1: 100)configured to operate as a magnetic domain wall movement type memory, the magnetic domain wall movement type memory (para 0028) configured to move a magnetic domain wall by flowing a current in the magnetic fine wire (paras. 0023 and 0025-0026); 
a magnetic tunnel junction element (Figs. 5 and 6: MTJ 120) including a pinned layer (122) and an insulating layer (126); and 
a spin-orbit torque (SOT) generator (Figs. 5 and 6: SOT 110), 
wherein an easy axis of the magnetic fine wire is substantially perpendicular to a contact surface of the magnetic fine wire and the SOT generator (see Figs. 5 and 6), 
the magnetic tunnel junction element and the SOT generator are on a magnetic domain write region of the magnetic fine wire (see Figs. 5 and 6), and 
the race track memory is configured to write data by generating spin-transfer torque at a magnetization of the magnetic domain write region, the spin-transfer torque generated by flowing a first current (Figs. 5 and 6: Ic1) in the magnetic tunnel junction element, and the race track memory is configured to write the data by generating spin-orbit torque at the magnetization of the magnetic domain write region, the spin-orbit torque generated by flowing a second current (Jc) in the SOT generator (see paras. 0056-0059).
Regarding claim 2, Apalkov further discloses the race track magnetic memory device being configured to write the data by: starting to flow the second current in the SOT generator at a STT start time or after the STT start time point, the STT start time corresponding to a time point at which the race track magnetic memory starts the flowing of the first current in the magnetic tunnel junction element (see paras. 0049 and 0056-0059).
Regarding claims 7 and 10, Apalkov further discloses the race track magnetic memory being configured to write the data by: applying a voltage to the magnetic fine wire, the voltage affecting a magnitude of magnetic anisotropy of the magnetic domain write region (see Fig. 4A and para.0052).

Regarding claim 12, the race track magnetic device as described in claim 1 above would perform a method of writing a race track magnetic device as recited in claim 12.
Allowable Subject Matter
Claims 3-6, 8-9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record lacks to disclose: 
the race track magnetic memory being configured to write the data by: 
finishing the flowing of the second current in the SOT generator after an STT finish time, the STT finish time corresponding to a time point at which the race track 
the magnetic fine wire has a ring shape, and wherein the easy axis of the magnetic fine wire is substantially perpendicular to the contact surface of the magnetic fine wire and the SOT generator and is parallel to a ring-shaped surface that defines the ring shape, as recited  in claims 8 and 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/TOAN K LE/           Primary Examiner, Art Unit 2825